Citation Nr: 1205928	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot and left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this matter for additional development in an October 2009 decision.  


FINDING OF FACT

The evidence of record does not indicate that the Veteran's left foot and left ankle disorder, currently diagnosed as gout in the left ankle, is etiologically related to his period of active service.


CONCLUSION OF LAW

A left foot and left ankle disorder, currently diagnosed as gout in the left ankle, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2006, October 2006, and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and denied in an October 2010 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

During the course of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the June 2006 and October 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical records relevant to this matter have been requested and obtained and the Veteran was provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Left Foot and Ankle

The Veteran seeks service connection for a left foot and left ankle disorder.  In his written submissions and Board testimony, the Veteran asserts that he has a current left foot and left ankle disorder that arose from an in-service injury.  In his February 2008 VA Form 9, Substantive Appeal the Veteran contends that he injured his left foot/ankle on the rifle range around May 1975.  He stated that for the next year until discharge he was on profile and wore low quarter shoes instead of regular military boots.  

Service treatment records revealed that in May 1975 the Veteran fell out of a window.  An X-ray was taken to rule out a left calcaneus fracture as it was noted that he had pain and tenderness over both the left and the right calcaneus.  Impression was contusion of calcaneous.  Hot soaks were recommended four times daily and the Veteran was placed on limited duty and forbidden running, prolonged marching, and strenuous physical activity.  

In July 1975 he complained of constant pain in his left ankle.  Physical examination disclosed that the foot and ankle were within normal limits. Hot soaks and limited duty were again recommended.  

The Veteran was still complaining of pain in the left heel area in September 1975, but the examiner made no objective findings.  

The Veteran's October 1975 discharge examination noted an ankle sprain as a defect during service, but the handwriting is nearly illegible and it is not clear whether the examiner was referring to the left or the right ankle.  

Post-service, in VA and private medical records found in the claims file, dated forward from the 1990s, there are a number of references to the Veteran's complaints of pain in either the left ankle or in the left foot, but no specific diagnosis is highlighted.  Many of the earlier medical records in the claims file relate to a back injury the Veteran sustained at work in 1994 when he lost his balance and fell because of some coffee on the floor.  

Private medical records from Dr. C.E.B., the Veteran's private physician, dated in February 1995, from November 1999 to February 2000, and from January 2004 to June 2008, do not specifically detail any treatment for the left foot or ankle.  These records also do not show any diagnosis for a disorder of the left foot or a disorder of the left ankle.  

A private medical record from Dr. J.S.F. dated in March 1995 noted his office had received EMG studies done in February 1995 from the office of Dr. C.E.B.  It was noted that no abnormalities of the lower extremities of any consequence were seen.  

During a VA examination in April 1995, the Veteran complained of pain to the entire left side of his body, including foot, leg, hip, and back.  The examiner noted a decreased sensation of the left lower extremity, but otherwise normal limits.  

Documents from the Social Security Administration (SSA) revealed that he has been in receipt of SSA disability benefits for a low back disorder, carpal tunnel syndrome, and depression, effective in 1995.  A December 1999 disability determination evaluation noted that the Veteran complained that his feet hurt all the time.  When he sat, his feet tingled, but when he stood, his feet were completely numb.  Patchy pin prick loss was noted on both feet.  

A June 2003 VA medical record noted that the Veteran complained of chronic lower back pain that radiated into his left lower extremity.  

A January 2004 VA rheumatology clinic record noted that the Veteran had joint pains for ten years and was told 20 years ago that he had gout.  He complained of pain in his left foot, left ankle, knee, hands, and shoulders.  An X-ray study of the bilateral feet showed no evidence of acute abnormalities, but there was bilateral calcaneal spurring near the Achilles tendon insertion.  

During a January 2004 video conference Board hearing on other issues, the Veteran testified that he sprained his left ankle during physical training as a result of which he had swelling in the foot and ankle and a problem with his left heel.  He testified to continuity of symptomatology since the in-service injury.  (See transcript at p. 3-6).

In correspondence dated in January 2004, August 2004, April 2007, and June 2008, Dr. C.E.B., a board certified neurologist, opined that the Veteran's left foot and ankle problem was directly connected to injuries sustained in service.  He stated this was based on his review of the Veteran's medical records and his clinical presentation.  However, Dr. C.E.B. failed to state the name or nature of the Veteran's current disability or a rationale for his opinion of a connection between a current disability and a service injury.  

A March 2004 VA neurology clinic record noted the Veteran's complaint of numbness in the lateral three digits of the left foot.  An abnormal nerve conduction survey was conducted.  There was no electrophysiologic evidence of a diffuse peripheral neuropathy or of a recent nerve injury.  There was evidence of chronic denervation in the left anterior tibialis consistent with the Veteran's known prior injuries.  

A June 2006 VA X-ray study of the left ankle noted the ankle was essentially unremarkable.  

A July 2006 VA medical record noted the Veteran's complaint that his ankle stayed swollen and painful.  

In January 2007, Dr. J.C.M. of the VA outpatient clinic in Winston-Salem, provided a medical opinion after reviewing the claims file.  He noted that the Veteran was seen in 1995 for an examination and that the then examiner felt that the Veteran's symptomatology in 1995 was related more to his lumbosacral spine disease than any other.  Dr. J.C.M. stated that given the lack of any evidence of continuity of problems from the time of injury in 1975 up until recently, he could not connect the Veteran's in-service incident with his present problem without resorting to unfounded speculation.  

An August 2007 VA medical record noted the Veteran's complaint of pain in the left midfoot and ankle.  It was noted that he had a history of recurrent sprains while in service and denied any recent injury.  X-ray studies of the left ankle were essentially unremarkable.  The physician assessed a mild left ankle sprain and was going to order a left ankle brace.  

A March 2009 VA medical record noted that the Veteran had gout in his left ankle and recently had an injection.  

In a signed typewritten statement dated in May 2009, the Veteran's spouse stated that she could recall her husband complaining about a left ankle injury while in service and that while in service he told her that he was seeking treatment at the on base clinic.  Further, the spouse stated that shortly after his discharge the Veteran was treated for this reoccurring ankle condition at the Fayetteville VAMC.  In subsequent years she stated that the Veteran endured swelling and complained of pain in his left foot and ankle on a regular basis.  

During his May 2009 Board hearing, the Veteran testified that he could no longer recall the injury to his left ankle in service.  He said that he was on duty and may have stepped in a hole, but the ankle was "sprained-like" and he could not wear his boots at all.  He said that he wore low quarter shoes for some time.  He was unsure of any current diagnosis, but testified that his left foot was often inflamed.  Within several months of discharge he visited the Fayetteville VAMC for treatment of his feet, but these records were not found in the claims file.  (See transcript at pp. 3-5).  

While the Veteran's representative asserted during the hearing that VA never tried to obtain the Fayetteville VAMC records, the Board's review of the claims file indicates that the RO had unsuccessfully requested the Veteran's 1976 and 1977 medical records from the Fayetteville VAMC in July 2004 during the adjudication of another claim.  

In a signed letter submitted in June 2009 after the Board hearing, the Veteran's spouse wrote that she accompanied the Veteran to the Fayetteville VAMC while the couple was dating and that the service and attention he received was less than desirable.  She also wrote of the swelling and pain in his left foot and ankle on a regular basis from shortly after discharge until the present.  

In a June 2009 signed letter received after the Board hearing, Dr. C.E.B. reported that his medical opinion that the Veteran's left foot and ankle problem was directly connected to in-service injuries was based on a review of the Veteran's service treatment records, the fact that the Veteran had been his patient for "a number of years", the fact that the Veteran's chief complaint had been his left foot and ankle, and that nerve conduction studies and X-rays showed spurring, contusion and edema.  

The Veteran underwent a VA examination in March 2010.  The Veteran complained of constant pain in the left foot and pain in the left ankle in conjunction with an injury to the left ankle in service in 1975.  He said that he got complete relief from injections and had never had surgery on the left foot or ankle.  He complained of pain, swelling, heat, redness, and numbness and tingling on the top of the foot.  On examination of the left foot, there was evidence of tenderness, painful motion, swelling, and weakness.  There was also objective evidence that some of his toes overlapped a neighboring toe.  There was no tenderness to palpation of the heel or the Achilles tendon.  X-ray studies of both feet showed no evidence of acute abnormalities and minimal bilateral calcaneal spurring near the Achilles tendon.  There was no evidence of a fracture or dislocation or other abnormal calcification and no ankle abnormality was seen.  Diagnosis was pain on dorsum of left foot related to gout in the left ankle.

The Veteran also told the examiner that he had twisted his left ankle while on maneuvers while stationed in Germany and that his foot was bent inward.  He said that on sick call he was told he had a sprain and went on profile for a few weeks after which he returned to regular duty.  Post-service, the Veteran complained that he kept having recurrence of pain and swelling in the ankle and was diagnosed with gout.  He said that for the past 20 years the pain in the ankle had been constant with periods of swelling.  He said that the ankle pain included pain in the whole foot.  He took Lidocaine injections every two months.  An X-ray of the left ankle showed no significant degenerative change, no evidence of an acute fracture or dislocation, and no definite effusion.  Diagnosis was gout in both ankles.  

The VA examiner opined that it was less likely than not that the Veteran's current gout in the left ankle was related to the 1975 in-service injury to the left ankle. The examiner noted that the Veteran was not diagnosed with gout until 1983, approximately seven years after discharge from service, and that gout is caused by elevation of uric acid which leads to the formation of crystals in the joints.  These crystals cause recurring pain and inflammation.  The examiner noted that gout is usually found in the feet and legs.  The fact that the Veteran has similar symptoms in both knees and the right foot as well is consistent with the diagnosis of gout.  The examiner also noted that some of the Veteran's symptoms, such as tingling and numbness in both legs and feet, are likely related to his lumbar spine radiculopathy.  In addition, the examiner noted that X-ray studies in service were negative when the initial injury involved some tenderness of the ankle and heel pain and a calcaneal contusion was suspected.  It was further noted that there was no complaint of foot or ankle pain at the time of discharge.  Moreover, the examiner noted that there was no evidence of treatment until 2003 which made it difficult to show a continuation of problems from the initial injury.  

Subsequent VA medical records from June 2010 to September 2010 revealed continued treatment and evaluation for left foot and ankle symptoms, primarily identified as due to gout.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that a left foot and left ankle disorder, currently diagnosed as gout in the left ankle, was incurred as a result of any established event, injury, or disease during service.  

Initially, the Board notes that private medical records show that the Veteran's private neurologist never diagnosed a current disability for the Veteran's left foot and ankle disorder, but noted in his June 2009 letter that the Veteran had such symptoms as spurring, contusion and edema as shown by X-ray and nerve conduction studies.  In addition, some VA medical records noted a mild ankle sprain or gout or osteoarthritis.  However, the March 2010 VA examiner reviewed the claims file and specifically noted evidence of gout and X-ray evidence of minimal bilateral calcaneal spurring near the Achilles tendon.  The medical evidence thus clearly indicates that the primary pathology and diagnosis resulting in the symptomatology affecting the left ankle and foot is due to gout.  

As noted above, service treatment records show that the Veteran suffered an in-service injury to the left ankle after he fell out of window, but that the complaint had resolved by the time of discharge.  An ankle sprain in service was noted at the time of discharge, but no abnormal foot and ankle findings were noted at discharge.  Based upon the current medical evidence of record, there is little doubt that the Veteran has a current left ankle disorder consistent with gout.  However, this current gout disability was diagnosed decades after the Veteran's discharge from service in 1976.  Notation of gout in medical records is noted in January 2004, March 2009, and June 2010 VA medical records as well as the March 2010 VA examination.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is little evidence that any current gout in the left ankle is related to service.  There is no persuasive evidence of any nexus between the claimed in-service injury and the present disease.  The Board finds probative the opinion of the VA examiner in March 2010.  The opinion concluded that it was less likely than not that the Veteran's gout in the left ankle was related to the 1975 in-service injury to the left ankle, reasoning that gout is caused by the elevation of uric acid and the formation of crystals in the joint causing recurring pain and inflammation and that the Veteran had similar symptoms in the right foot and both knees.  The examiner also noted that some of the Veteran's symptoms were likely related to a lumbar spine radiculopathy.  

While the correspondence of Dr. C.E.B., the Veteran's neurologist, appears to support a relationship, or nexus, between the Veteran's current painful left foot and ankle and service, Dr. C.E.B. merely said that he had treated the Veteran for a number of years for these complaints and concluded there was a connection between current left foot and left ankle complaints and service without explaining how or why the nexus arose.  In addition, the private medical records of Dr. C.E.B. associated with the claims file never once indicated a current diagnosis for left foot or left ankle complaints or showed treatment for these complaints.  His several written opinions are brief and conclusory and lack the analytical detail provided by the March 2010 VA examiner or even the January 2007 VA reviewer, Dr. J.C.M.  As noted above, the latter had reviewed the claims file before rendering a medical opinion that he could not connect the Veteran's in-service fall with his present complaints without resorting to speculation.  

As the medical evidence of record has not established a nexus between the Veteran's current gout in the left ankle and his period of active service, service connection must be denied.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has left ankle gout that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, presumptive service connection is not warranted in this case because there is no evidence in the record that any possible osteoarthritis of the foot or ankle developed within a year of the Veteran's separation from active duty in 1976.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that his painful left foot and ankle are related to his fall in service in 1975, this claim turns on medical matters: the diagnosis of any current left foot and left ankle disorders and their relationship to the Veteran's period of service.  

To the extent that the Veteran and his spouse are able to observe and articulate continuity of a foot and ankle disorder since service, these opinions are outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a chronic left foot/ankle disorder in service or of any residuals from a left ankle injury) and post-service treatment records (showing few findings or diagnoses associated with the foot or ankle until 2004, and no persuasive medical evidence linking the current condition of either to the Veteran's service) outweigh the Veteran's contentions.  

Significantly, the Board points out that the March 2010 VA examiner considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he has had foot and ankle symptoms since service, even though he no longer ascribes his in-service left ankle injury to a fall from a window.  However, in view of the medical evidence as a whole and the negative VA medical opinion which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any pain and injury in service is related to his currently diagnosed gout in the left ankle.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a foot and ankle disorder that is related to active service is not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.  

For the foregoing reasons, the claim for service connection for a left foot and left ankle disorder, currently diagnosed as gout in the left ankle, must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for a left foot and left ankle disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


